Citation Nr: 1616266	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  11-13 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for hypertension.

2. Entitlement to an increased rating in excess of 40 percent for neurocardiogenic syncope and presyncope.

3. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1996 to July 1999. 

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board is cognizant that the August 2011 rating decision reduced the rating for the hypertension to noncompensable, but a later rating decision restored the 10 percent rating for the period under appeal.  The Board has therefore characterized the issue as entitlement to a rating in excess of 10 percent.

In March 2016, the Veteran was scheduled for a hearing before a Veterans Law Judge.  The Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The issues of entitlement to an evaluation in excess of 40 percent for neurocardiogenic syncope and presyncope, and entitlement to individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's hypertension has not been manifested by blood pressure readings with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Here, the Veteran was issued a September 2009 letter that satisfied the notice requirements specific to this claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His service medical records are of record.  VA treatment records have been obtained.  He has been provided appropriate VA examinations.  These examinations record the necessary findings to determine the appropriate rating for the service-connected hypertension.  The Board has also considered the Veteran's self-reported blood pressure readings.  The Board finds there are adequate findings on which to rate the hypertension disability.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

According to the appropriate diagnostic code that evaluates impairment resulting from hypertension, a 20 percent rating is warranted for diastolic blood pressure predominantly 110 or more-or systolic blood pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic blood pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as "staged" ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran asserts that he should have a higher rating for his hypertension because his disability is worse than contemplated by the currently assigned ratings as he requires multiple medications for only partial control. See March 2016 Appellant's Brief.

VA outpatient treatment records show the Veteran is currently on several medications to control his hypertension, such as Amlodipine, Atenolol, and Lisinopril.  His treatment records show fluctuating blood pressure readings, specifically, in January 2011 it was 135/90, in May 2011 it was 128/90, and in June 2011 the Veteran reported that his home blood pressure measurements were as follows, 136/84, 131/86, 141/87, 118/74 and 131/79.

At a July 2011 general VA examination, the Veteran's serial blood pressure readings taken at that time were 120/78, 122/80, and 125/80.  He was noted to take blood pressure checks with a home manometer averaging 130/80.  The examiner noted that the Veteran moved easily on and off the interview chair and exam table, and undressed and redressed himself easily with no assistance.  The examiner confirmed the diagnosis of hypertension and noted that the Veteran's hypertension has no medical complications, and that for the work he is otherwise trained to do, this condition would not require any accommodations.

At a March 2013 VA examination, the Veteran reported that he continued to be on multiple medications for control of his blood pressure.  Serial blood pressure readings taken at that time were 108/78, 110/78, and 108/80.  The examiner noted that the Veteran's hypertension did not affect his ability to work.

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent.  In this regard, there is no evidence of record that the Veteran had blood pressure readings which showed diastolic blood pressure of predominantly 120 or more during the period on appeal.  In fact, at his March 2013 VA examination, his blood pressure readings were 108/78, 110/78, and 108/80.  Therefore, an initial rating in excess of 10 percent for hypertension is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015). 

The Board acknowledges the Veteran's argument that the fact that he is required to take multiple medications for his hypertension should warrant a higher rating.  However, the rating criteria for hypertension in excess of 10 percent requires evidence that the disability is manifested by higher diastolic or systolic pressure readings.  After review of all the evidence of record, the Board finds that the preponderance of the evidence weighs against a finding that the disability has been manifested by such readings during any period in appellate status.  Although cognizant of the Veteran's contentions, the Veteran has not provided evidence that the taking of multiple medications results in functional impairment more severe than that compensated by the current 10 percent rating assigned.  A higher initial rating is denied.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

Extraschedular

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings, even when considered in conjunction with the Veteran's other service-connected disabilities.  As noted, the evidence of records does not reveal that the Veteran's taking of multiple medications results in a functional impairment not contemplated by the rating criteria.  The evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned by the currently assigned ratings.  Thus, the Board finds that referral of this case for extra-schedular consideration is not warranted.


ORDER

Entitlement to an increased rating in excess of 10 percent for hypertension is denied.


REMAND

The Veteran seeks entitlement to an increased rating for his service-connected neurocardiogenic syncope and presyncope, currently rated as Addison's disease and rated under Diagnostic Code 7911.

The criteria for rating disability due to Addison's disease (adrenal cortical hypofunction) provide that a 20 percent rating is assigned for one or two crises during the past year, or two to four episodes during the past year, or weakness and fatigability, or corticosteroid therapy required for control.  38 C.F.R. § 4.119, Diagnostic Code 7911 (2015).  A rating of 40 percent is assigned when there are three crises during the past year, or five or more episodes during the past year.  Id.  A 60 percent rating is assigned for four or more crises during the past year.  Id.  

The Veteran was afforded a VA examination in March 2013. The examiner noted that the Veteran asserted that his condition has worsened.  His presyncopal episodes occur more frequently than in the past.  He stated that he had been let go from jobs and not been offered jobs that he had applied to due to his condition.  The examiner opined that there was no change in the Veteran's diagnosis but failed to acknowledge how many, if any crisis the Veteran experienced during the past year.  To ensure evidence of record regarding the currently severity of the disability is of record, to include on the question of how many Addison-type crises he has a year and the impact on the Veteran's employability, the Board finds another VA examination should be obtained upon remand.

With regard to the issue of individual unemployability, the Veteran asserts that his service connected neurocardiogenic syncope and presyncope has prevented him from being able to maintain or sustain gainful employment.  This issue is inextricably intertwined with the rating for neurocardiogenic syncope and presyncope and thus, adjudication on the merits is deferred pending the development directed below.

The AOJ should also obtain updated VA treatment records.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for an examination to evaluate the Veteran's neurocardiogenic syncope and presyncope, currently evaluated as Addison's disease.  The examiner must be provided access to the Veteran's claims files, including his VBMS and Virtual VA files.  The examiner should indicate in the report that all pertinent records were reviewed.

The examiner is asked to address, specifically how many, crises during the past year the Veteran has experienced.

The examiner should note that an Addisonian "crisis" consists of the rapid onset of peripheral vascular collapse (with acute hypotension and shock), with findings that may include: anorexia; nausea; vomiting; dehydration; profound weakness; pain in abdomen, legs, and back; fever; apathy, and depressed mentation with possible progression to coma, renal shutdown, and death.  

The examiner should also detail the frequency, severity and duration of any other symtpoms of his service-connected neurocardiogenic syncope and presyncope.

The examiner should also discuss the functional impairment the disability causes in the Veteran's ability to maintain substantially gainful employment.

If the examiner is unable to provide the answer to the questions asked without physical examination of the Veteran, one should be scheduled.

3.  After completing the above, readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


